      Case 4:18-cv-02859 Document 9 Filed on 11/07/18 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ANTHONY MONTENEGRO              §
                                §
       Plaintiff                §
                                §
vs.                             §                      Civil Action No. 4:18-cv-2859
                                §
ONSITE TOWING, LLC, ALT-SOURCE, §
LLC III, and ALT-SOURCE XI, LLC §
                                §
       Defendants               §


                       DEFENDANT ONSITE TOWING LLC’S ANSWER TO
                         PLAINTIFF’S FIRST AMENDED COMPLAINT


       Defendant, Onsite Towing, LLC, files this Answer to Plaintiff’s, Anthony Montenegro, First

Amended Complaint, and would respectfully show the Court as follows:

                                  A. ADMISSIONS AND DENIALS

       1.      Defendant Onsite Towing, LLC admits the allegations in paragraph 1.

       2.      Defendant Onsite Towing, LLC admits the allegations in paragraph 2.

       3.      Defendant Onsite Towing, LLC lacks sufficient knowledge of the allegations and

cannot admit or deny the allegations in paragraph 3.

       4.      Defendant Onsite Towing, LLC lacks sufficient knowledge or information of the

allegations and cannot admit or deny the allegations in paragraph 4.

       5.      Defendant Onsite Towing, LLC admits the allegations in paragraph 5.

       6.      Defendant Onsite Towing, LLC admits the allegations in paragraph 6.


____________________________________
Defendant Onsite Towing LLC’s Answer to
Plaintiff’s First Amended Complaint                                                    Page 1 of 5
      Case 4:18-cv-02859 Document 9 Filed on 11/07/18 in TXSD Page 2 of 5




       7.      Defendant Onsite Towing, LLC denies the allegations in paragraph 7, that it employed

Plaintiff, required Plaintiff to work over 40 hours a week, and/or failed to pay overtime. Defendant

admits that Defendant Alt-Source maintained employment records for Plaintiff. Defendant presently

lacks sufficient knowledge or information to admit or deny the remainder of the allegations in

paragraph 7.

       8.      Defendant Onsite Towing, LLC denies the allegations in paragraph 8 that its was a

co-employer of Plaintiff. Defendant presently lacks sufficient knowledge or information as to what

information was in the Alt-Source Handbook and boarding packet, or Defendant Alt-Source’s

procedures to admit or deny the remainder of the allegations in paragraph 8.

       9.      Defendant Onsite Towing, LLC denies the allegations in paragraph 9 that it set

Plaintiff’s work schedule, restricted his territory. Defendant admits that Defendant Alt-Source

maintained employment records for Plaintiff. Defendant presently lacks sufficient knowledge or

information to admit or deny the remainder of the allegations in paragraph 9.

       10.     Defendant Onsite Towing, LLC denies the allegations in paragraph 10.

       11.     Defendant Onsite Towing, LLC denies the allegations in paragraph 11.

       12.     Defendant Onsite Towing, LLC denies the allegations in paragraph 12.

       13.     Defendant Onsite Towing, LLC denies the allegations in paragraph 13.

       14.     Defendant Onsite Towing, LLC denies the allegations in paragraph 14 that it required

Plaintiff to work particular hours, a particular region, told Plaintiff how to use the equipment, or

directed the details and performance of the Plaintiff’s work. Defendant admits it provided the

Plaintiff with equipment in the form of a tow truck.


____________________________________
Defendant Onsite Towing LLC’s Answer to
Plaintiff’s First Amended Complaint                                                     Page 2 of 5
       Case 4:18-cv-02859 Document 9 Filed on 11/07/18 in TXSD Page 3 of 5




        15.     Defendant Onsite Towing, LLC admits Plaintiff was paid by Defendant Alt-Source

and that it maintained employment records for Plaintiff. Defendant presently lacks sufficient

knowledge or information to admit or deny the remainder of the allegations in paragraph 15.

        16.     Defendant Onsite Towing, LLC denies the allegations in paragraph 16.

        17.     Defendant Onsite Towing, LLC denies the allegations in paragraph 17 (incorrectly

number as “16").

        18.     Defendant Onsite Towing, LLC denies the allegations in paragraph 18 (incorrectly

number as “17").

        19.     Defendant Onsite Towing, LLC denies the allegations in paragraph 19 (incorrectly

number as “18").

        20.     Paragraph 20 (incorrectly number as “19") requires no denial.

                                    B. AFFIRMATIVE DEFENSES

        21.     Without waiver of Defendant’s denials, even if Plaintiff proves in whole or in part

the allegations and causes of actions set forth in Plaintiff’s First Amended Complaint, Defendant is

not liable to Plaintiff because:

        (a)     Plaintiff’s claims are subject to be adjudicated in arbitration;

        (b)     Defendant is not Plaintiff’s “employer” as defined by and pursuant to the Fair Labor

                Standards Act, (FLSA);

        (c)     Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

                limitations as contained in and defined by the FLSA;

        (d)     Defendant is a motor carrier and/or private motor carrier as defined by 49 U.S.C. §


____________________________________
Defendant Onsite Towing LLC’s Answer to
Plaintiff’s First Amended Complaint                                                     Page 3 of 5
       Case 4:18-cv-02859 Document 9 Filed on 11/07/18 in TXSD Page 4 of 5




                13102(14) & (15). Pursuant to section 13(b)(1) of the FLSA, Plaintiff is not entitled

                to overtime pay as provided for in the FLSA;

        (e)     Defendant’s pay practices concerning Plaintiff were adopted and executed in good

                faith and with reasonable grounds to believe the practices complied with the FLSA;

                and/or

        (f)     If Defendant violated the FLSA, Plaintiff cannot prove or establish that any violation

                was willful.

                                            C. PRAYER

        22.     For these reasons, Defendant Onsite Towing, LLC asks the Court to enter judgment

that Plaintiff Anthony Montenegro take nothing, assess cost against Plaintiff, and award Defendant

all other relief to which it is entitled.



                                                       Respectfully submitted,

                                                       Law Office of Jonathan E. Bruce


                                                               /s/ Jonathan E. Bruce

                                                       Jonathan E. Bruce
                                                       Tx. Bar. No.: 00788960
                                                       Southern Dist. No: 18439
                                                       12810 Traviata Drive
                                                       Houston, Texas 77024
                                                       832/331-2605 tel.
                                                       JbruceLaw@gmail.com
                                                       Attorney-In-Charge for Defendant Onsite
                                                       Towing, LLC




____________________________________
Defendant Onsite Towing LLC’s Answer to
Plaintiff’s First Amended Complaint                                                       Page 4 of 5
      Case 4:18-cv-02859 Document 9 Filed on 11/07/18 in TXSD Page 5 of 5




                                    CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the forgoing, has been forwarded to the below
listed counsel of record in accordance with the provisions of the FEDERAL RULES OF CIVIL
PROCEDURE , on November 7, 2018.

George K. Farah
Nathan E. Inurria
GUERRA & FARAH , PLLC
4101 Washington Avenue, 3rd Floor
Houston, Texas 77007
Attorneys for Plaintiff
Via Electronic Service:    gkf@gflawoffices.com
                           nel@gflawoffices.com

Alan M. Bush
Meghan A. Hurse
BUSH LAW FIRM , PC
21 Waterway Avenue, Suite 200
The Woodlands, Texas 77380
Attorneys for Defendants Alt-Source LLC III and Alt-Source XI, LLC
Via Electronic Service:      abush@bush-law.com
                             mhurse@bush-law.com


                                                                      /s/ Jonathan E. Bruce

                                                              Jonathan E. Bruce




____________________________________
Defendant Onsite Towing LLC’s Answer to
Plaintiff’s First Amended Complaint                                                       Page 5 of 5
